ORIGINAL                                              09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0506


                                       OP 22-0506


ANTONIO S. MCCANN,
                                                                       SEP 2 7 2022
                                                                     Bowen Greenwood
             Petitioner,                                           Clerk of Supreme Court
                                                                      State of IViontana


       v.
                                                                    ORDER
 BRIAN GOOTKIN, DIRECTOR, and
 JIM SALMONSEN, WARDEN,

              Respondents.



      Antonio S. McCann has filed a Petition for Writ of Mandamus, or alternatively, a
Writ of Prohibition, requesting a writ against the Director of the Department of Corrections
(DOC) and the Warden of the Montana State Prison (MSP) after a decision from the
Sentence Review Division (Division). He includes a copy of the decision.
      A writ of mandamus, or mandate, is provided by statute. Sections 27-26-101
through 27-26-403, MCA. To state a claim for mandamus, a party must show entitlement
to the performance of a clear legal duty by the party against whom the writ is directed and
the absence of a plain, speedy, and adequate remedy at law. Section 27-26-102, MCA;
Smith v. Missoula Co., 1999 MT 330, ¶ 28, 297 Mont. 368, 992 P.2d 834.
      McCann argues the DOC and MSP have a clear legal duty to release him and follow
the Division's decision. McCann contends that he is being held "without any active
sentence" because the DOC and MSP have not acted on his decreased sentence as stated in
the Division's August 9, 2022 decision. He asserts that the DOC and MSP have refused
"to honor this Honorable Court's Order."
       McCann is mistaken. The DOC and MSP may only release him after receipt of a
revised sentencing judgment. After the Division issues a decision that orders a different
sentence, "the court sitting in any convenient county shall resentence the person as ordered
by the review division." Section 46-18-904(3), MCA. Furthermore, according to available
electronic records, McCann was released to probation on September 21, 2022.
      McCann has not demonstrated a clear legal duty, pursuant to § 27-26-102, MCA,
for such a writ to issue. Therefore,
      IT IS ORDERED that McCann's Petition for Writ of Mandamus, or alternatively, a
writ of prohibition, is DENIED and DISMISSED.
      DATED this Ci• day of September, 2022.




                                                           Chief Justice




                                                  LA6/2
                                                             Justices




                                          2